Exhibit 10-kk

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of this 1st day
of January, 2002 by and between MEMC Electronic Materials Inc., a Delaware
corporation (the “Company”), and David L. Fleisher, Jr. (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to continue to employ Executive as an executive
officer of the Company and Executive desires to continue such employment on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:

 

1. Term; Position and Responsibilities. Unless Executive’s employment shall
sooner terminate pursuant to Section 4 hereof, the Company shall employ
Executive on the terms and subject to the conditions of this Agreement for a
three-year term commencing on November 13, 2001 (the “Commencement Date”) and
ending on the day immediately preceding the third anniversary of the
Commencement Date. The period during which Executive is employed by the Company
pursuant to this Agreement shall be referred to as the “Employment Period.”
During the Employment Period, Executive shall serve as an executive officer of
the Company and shall have such duties and responsibilities as are customarily
assigned to individuals serving in such position and such other duties as the
Company specifies from time to time. Executive shall comply with all policies
and procedures of the Company. Executive shall devote all of his skill,
knowledge, commercial efforts and working time to the conscientious and faithful
performance of his duties and responsibilities for the Company (except for (i)
vacation time as set forth in Section 3(b) hereof and absence for sickness or
similar disability and (ii) to the extent that it does not interfere with the
performance of Executive’s duties hereunder, (A) such reasonable time as may be
devoted to the fulfillment of Executive’s civic responsibilities, (B) such
reasonable time as may be necessary from time to time for personal financial
matters and (C) certain other activities with the prior written consent of the
Chief Executive Officer of the Company).

 

2. Compensation.

 

(a) Base Salary. As compensation for the services to be performed by Executive
during the Employment Period, from the Commencement Date through the end of
calendar year 2001, the Company shall pay Executive a base salary at an
annualized rate of $150,000, payable in installments on the Company’s regular
payroll dates. Beginning on January 1, 2002, Executive’s base salary shall be
reduced by twenty percent (20%) until such time as the Company attains certain
financial objectives as may be established by the Board of Directors of the
Company (the “Board”), from time to time, in its sole discretion. In the event
Executive’s base salary is restored to the annualized rate specified for
calendar year 2001 above, Executive’s base salary shall be reviewed from time to
time and may be

 



--------------------------------------------------------------------------------

adjusted by the Board, in its sole discretion. Notwithstanding the foregoing,
Executive’s base salary shall not be decreased except if such decrease is part
of a base salary reduction applicable to a broad class of management employees.
The annual base salary payable to Executive under this Section 2 shall
hereinafter be referred to as the “Base Salary”.

 

(b) Annual Bonus. During the Employment Period, Executive shall have the
opportunity to earn an annual bonus (an “Annual Bonus”), with a target bonus of
25% of Executive’s Base Salary (the “Target Bonus”) and a maximum bonus of 44%
of Executive’s Base Salary (the “Maximum Annual Bonus”), in respect of each
calendar year pursuant to the terms of the Company’s Annual Incentive Plan then
existing for such calendar year; provided, however, that, except as may be
provided in Section 4(f) hereof, the Annual Bonus for any calendar year shall be
payable to Executive only if Executive is employed by the Company on the date on
which such Annual Bonus is paid. The amount of any Annual Bonus and all other
terms and conditions related thereto (including without limitation any
performance criteria and the form of payment of such Annual Bonus) shall be
determined by the Board, in its sole discretion.

 

(c) Stock Options

 

(i) Initial Grant. As soon as reasonably practicable after the date of this
Agreement, the Company shall cause the Board or a committee thereof to grant to
Executive a non-qualified option to purchase 25,000 shares of common stock of
the Company, at an exercise price per share equal to fair market value per share
as of the date of grant, (the “Initial Performance Option”) and an additional
non-qualified option to purchase 25,000 shares of common stock of the Company,
at an exercise price equal to $1.50 per share (the “Initial Service Option” and
together with the Initial Performance Option, referred to herein as the “Initial
Options”). The terms and conditions of the Initial Options shall be governed by
the Company’s 1995 Equity Incentive Plan, as it may be amended from time to time
(the “1995 Plan”), and shall be evidenced by a separate stock option agreement
executed by the Company and Executive (the “Initial Stock Option Agreement”)
which shall contain terms consistent with this Section 2(c)(i) and other
customary terms. The Initial Stock Option Agreement shall provide, among other
things, for the following:

 

(A) The Initial Service Option shall become exercisable in four equal annual
installments on each of the first, second, third and fourth anniversaries of the
Commencement Date, provided that Executive remains continuously employed by the
Company through each such date;

 

(B) Notwithstanding the foregoing, to the extent that the exercise of any
portion of the Initial Service Option would result in the Company losing its
deduction under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), or any successor thereto, such Initial Service Option shall not be
exercisable until the earlier of the date the Company will receive its deduction
under Section 162(m) of the Code and the date that is nine years and ten months
from the applicable grant date.

 



--------------------------------------------------------------------------------

(C) The Initial Performance Option shall vest on the seventh anniversary of the
Commencement Date if Executive is actively employed by the Company on such
anniversary; provided, however, that the vesting of the Initial Performance
Options, or any portion thereof, may be accelerated based upon the achievement
of financial and operating objectives that will be established by the Company
prior to February 28, 2002, provided Executive is actively employed with the
Company on the date of such acceleration;

 

(D) The Initial Options shall expire on the tenth anniversary of the date of
grant, provided that such Initial Options shall be subject to earlier expiration
upon termination of employment in accordance with the Initial Stock Option
Agreement; and

 

(E) Upon Executive’s termination of employment other than a termination by the
Company for Cause, Executive shall have at least ninety (90) days after the Date
of Termination (as hereinafter defined) to exercise any or all of the Initial
Options that have become vested as of the Date of Termination.

 

(ii) Existing Options; Subsequent Grant.

 

(A) Optional Cancellation of Existing Options. The Company intends to permit
Executive on or about June 1, 2002, to cancel any and all of his rights to or in
his option to purchase 18,600 shares of common stock of the Company granted to
him prior to the Commencement Date (the “Existing Option”), such cancellation to
be effective as of June 1, 2002. Until Executive elects to cancel his Existing
Option (if he elects to do so at all), such Existing Option shall continue to be
governed by the terms of the applicable plan and stock option agreement under
which the Existing Option was awarded to Executive (collectively, the “Existing
Stock Option Agreement”).

 

(B) Subsequent Grant. In the event that Executive elects to cancel his Existing
Option as provided in Section 2(c)(ii)(A) above and subject to Executive’s
continuous employment with the Company, as soon as reasonably practicable
following January 1, 2003, the Company shall cause the Board or a committee
thereof to grant Executive non-qualified options (the “Subsequent Options”) to
purchase at least 5,000 shares of common stock of the Company (the “Subsequent
Option Shares”). The Subsequent Options granted on or about January 1, 2003
shall have an exercise price per share equal to the “fair market value” (as such
term is defined in the 1995 Plan) per share at the date of grant. The Subsequent
Options with respect to fifty percent (50%) of such Subsequent Option Shares
shall be referred to herein as the “Subsequent Service Option” and the
Subsequent Options with respect to the remaining Subsequent Option Shares shall
be referred to herein as the “Subsequent Performance Option.” The terms and
conditions of the Subsequent Options shall be evidenced by a stock option
agreement (the “Subsequent Stock Option Agreement” and together with the Initial
Stock Option Agreement and the Existing Stock Option Agreement, collectively
referred to herein as the “Stock Option Agreements”). The Subsequent Stock
Option Agreement shall contain terms consistent with this Section 2(c)(ii)(B)
and other customary terms, including the following:

 

(1) the Subsequent Service Option shall become exercisable in four equal annual
installments on each of the first, second, third and fourth anniversaries of the
grant date, provided that Executive remains continuously employed by the Company
through each such date;

 



--------------------------------------------------------------------------------

(2) the Subsequent Performance Option shall vest on the seventh anniversary of
the grant date if Executive is actively employed with the Company on such
anniversary; provided, however, that the vesting of the Subsequent Performance
Option, or any portion thereof, may be accelerated based upon the achievement of
financial and operating objectives established by the Company prior to February
28, 2003, provided Executive is actively employed with the Company on the date
of such acceleration;

 

(3) the Subsequent Options shall expire on the tenth anniversary of the date of
grant, provided that such Subsequent Options shall be subject to earlier
expiration upon termination of employment in accordance with the Subsequent
Stock Option Agreement; and

 

(4) upon Executive’s termination of employment other than a termination by the
Company for Cause, Executive shall have at least ninety (90) days after the Date
of Termination (as hereinafter defined) to exercise any or all of the Subsequent
Options that are vested as of the Date of Termination.

 

3. Employee Benefits.

 

(a) Participation in Employee Benefit Plans. During the Employment Period,
Executive shall be eligible to participate in the employee benefit plans and
programs maintained by the Company from time to time and generally available to
the senior executives of the Company including to the extent maintained by the
Company life, medical, dental, accidental and disability insurance plans and
profit sharing, pension, retirement, deferred compensation and savings plans, in
accordance with the terms and conditions thereof as in effect from time to time.

 

(b) Vacation. During the Employment Period, Executive shall be entitled to the
same amount of annual vacation that Executive is entitled to on the date of this
Agreement on an annualized basis, as may be increased from time to time
consistent with the Company’s past practices, provided that in no case will
there be any carryover accumulation.

 

4. Termination of Employment. Executive’s employment may be terminated prior to
the end of the employment term specified in Section 1 hereof as follows:

 

(a) Termination Due to Death or Disability. Executive’s employment may be
terminated by the Company due to Executive’s Disability (as defined below). In
the event that Executive’s employment hereunder terminates due to his death or
is terminated by the Company due to Executive’s Disability, no termination
benefits shall be payable to or in respect of Executive except as provided in
Section 4(f)(ii). For purposes of this Agreement, “Disability” shall mean a
physical or mental condition entitling Executive to benefits under the long-term
disability policy maintained by the Company, as such policy may be amended from
time to time. Executive’s employment shall be deemed to have terminated as a
result of Disability on the date as of which he is first entitled to receive
disability benefits under such policy.

 



--------------------------------------------------------------------------------

(b) Termination by the Company for Cause. Executive’s employment may be
terminated by the Company for Cause (as defined below). In the event of a
termination of Executive’s employment by the Company for Cause, no termination
benefits shall be payable to or in respect of Executive except as provided in
Section 4(f)(ii). For purposes of this Agreement, “Cause” shall mean (i) the
failure of Executive to make a good faith effort to substantially perform his
duties hereunder (other than any such failure due to Executive’s Disability) or
Executive’s insubordination with respect to a specific directive of the Chief
Executive Officer of the Company or resolution of the Board; (ii) Executive’s
dishonesty, gross negligence in the performance of his duties hereunder or
engaging in willful misconduct, which in the case of any such gross negligence,
has caused or is reasonably expected to result in direct or indirect material
injury to the Company or any of its Affiliates (as defined below); (iii) breach
by Executive of any material provision of this Agreement or of any other written
agreement with the Company or any of its Affiliates or material violation of any
Company policy applicable to Executive; or (iv) Executive’s commission of a
crime that constitutes a felony or other crime of moral turpitude or fraud. If,
subsequent to Executive’s termination of employment hereunder for other than
Cause, it is determined in good faith by the Company that Executive’s employment
could have been terminated for Cause hereunder, Executive’s employment shall, at
the election of the Company, be deemed to have been terminated for Cause
retroactively to the date the events giving rise to Cause occurred.

 

(c) Termination Without Cause. Executive’s employment may be terminated by the
Company Without Cause (as defined below). In the event of a termination of
Executive’s employment by the Company Without Cause, no termination benefits
shall be payable to or in respect of Executive except as provided in Section
4(f)(i). A termination “Without Cause” shall mean a termination of Executive’s
employment by the Company during the employment term specified in Section 1
hereof other than due to Executive’s death, Disability or for Cause.

 

(d) Termination by Executive. In the event that Executive terminates his
employment for Good Reason, Executive shall be entitled to the termination
benefits described in Section 4(f)(i). In the event that Executive terminates
his employment without Good Reason, no termination benefits shall be payable to
or in respect of Executive except as provided in Section 4(f)(ii). A termination
of employment by Executive for “Good Reason” shall mean a termination by
Executive of his employment with the Company following the occurrence, without
Executive’s consent, of any of the following events: (i) a material reduction in
Executive’s total compensation opportunity unless such reduction is part of a
reduction applicable to a broad class of management employees or (ii) relocation
of Executive’s principal work location to more than twenty-five (25) miles from
Executive’s current principal work location, provided that, (x) within thirty
(30) days following the occurrence of any of the events set forth herein,
Executive shall have delivered written notice to the Company of his intention to
terminate his employment for Good Reason, which notice specifies in reasonable
detail the circumstances claimed to give rise to Executive’s right to terminate
his employment for Good Reason, and the Company shall not have cured such
circumstances to the reasonable satisfaction of Executive within thirty (30)
days after receipt of such notice and (y) Executive delivers a Notice of
Termination to the Company in accordance with Section 4(e) within ten (10) days
following the Company’s failure to cure

 



--------------------------------------------------------------------------------

such circumstances within the time period specified above. A termination
“Without Good Reason” shall mean a termination of Executive’s employment by
Executive during the employment term specified in Section 1 hereof other than a
termination of Executive’s employment by Executive for Good Reason in accordance
with the foregoing procedures.

 

(e) Notice of Termination; Date of Termination.

 

(i) Notice of Termination. Any termination by the Company pursuant to Section
4(a), 4(b) or 4(c), or by Executive pursuant to Section 4(d), shall be
communicated by a Notice of Termination addressed to the other party to this
Agreement in accordance with the notice provisions of Section 9(f). A “Notice of
Termination” shall mean a notice stating that Executive or the Company, as the
case may be, is electing to terminate Executive’s employment with the Company
and stating the proposed effective date of such termination, provided such
effective date shall not be sooner than the dates provided in Section 4(e)(ii).

 

(ii) Date of Termination. The term “Date of Termination” shall mean (i) if
Executive’s employment is terminated by his death, the date of his death, (ii)
if Executive’s employment is terminated by the Company for any reason, the date
on which Notice of Termination is given or, if later, the effective date of
termination specified in such Notice of Termination, (iii) if Executive’s
employment is terminated due to Executive’s Disability, the date specified in
the applicable Notice of Termination, provided that such date shall not be less
than thirty (30) days after the date on which Notice of Termination is given,
and (iv) if Executive’s employment is terminated by Executive for any reason,
the date specified in the applicable Notice of Termination, provided that such
date shall not be less than thirty (30) days after the date on which Notice of
Termination is given.

 

(f) Payments Upon Certain Terminations.

 

(i) Termination by the Company Without Cause or by Executive for Good Reason. In
the event Executive’s employment is terminated by the Company Without Cause or
by Executive for Good Reason at any time during the Employment Period, Executive
(or, following his death, to Executive’s estate) shall be entitled to (i) his
Base Salary through the Date of Termination, to the extent not yet paid and (ii)
his Annual Bonus, if any, earned in the calendar year immediately preceding the
calendar year in which the Date of Termination occurs, to the extent not yet
paid, in each case, to be paid in cash within thirty (30) days after the Date of
Termination. In addition, in the event Executive’s employment is terminated by
the Company Without Cause or by Executive for Good Reason, in either case, prior
to the end of the employment term specified in Section 1 hereof, subject to the
effectiveness of Executive’s execution of a general release and waiver of all
claims against the Company, its Affiliates and their respective officers and
directors in a form reasonably satisfactory to the Company and subject to
Executive’s compliance with the terms and conditions contained in this
Agreement, Executive (or, following his death, Executive’s estate) shall be
entitled to the continuation of Executive’s Base Salary for the one-year period
beginning on the Date of Termination (the “Severance Period”).

 



--------------------------------------------------------------------------------

(ii) Termination Due to Executive’s Death or Disability, by the Company for
Cause, or by Executive without Good Reason. If Executive’s employment shall
terminate upon his death or Disability, by the Company for Cause, or by
Executive without Good Reason, the Company shall pay to Executive (or, in the
event of Executive’s death, to his estate), his Base Salary through the Date of
Termination, to the extent not yet paid, within thirty (30) days following the
Date of Termination, and solely in the event that Executive’s employment is
terminated due to his death or Disability, the Company shall pay to Executive
(or, in the event of Executive’s death, to his estate), Executive’s Annual
Bonus, if any, earned in the calendar year immediately preceding the calendar
year in which the Date of Termination occurs, to the extent not yet paid.

 

(iii) Except as specifically set forth in this Section 4(f), Executive shall not
be entitled to receive any payments or benefits under any such plan, policy,
program or practice providing any bonus or incentive compensation or severance
compensation or benefits (and the provisions of this Section 4(f) shall
supersede the provisions of any such plan, policy, program or practice,
including without limitation the Company’s Severance Plan for Senior Officers),
except as may be required with respect to any vested benefits under any
tax-qualified plan maintained or contributed to by the Company or Section 4980B
of the Code. For avoidance of doubt, upon any termination of Executive’s
employment, any outstanding Initial Options or Subsequent Options not yet vested
as of the Date of Termination shall expire and be canceled effective as of the
Date of Termination; provided, however, that Executive shall be entitled to
retain any vested Existing Options, Initial Options, and Subsequent Options in
accordance with the applicable option plans and/or agreements.

 

(g) Resignation upon Termination. Effective as of any Date of Termination under
this Section 4 or otherwise, Executive shall automatically and without taking
any further actions be deemed to have resigned from all positions then held by
him with the Company and all of its Affiliates.

 

5. Existing Agreement.

 

The provisions of the existing agreement between Executive and the Company dated
March 25, 1996, a copy of which is attached as Exhibit A (the “Existing
Confidentiality Agreement”), under the headings “Confidential Information”,
“Competitive Activity” and “Ideas, Inventions or Discoveries” shall continue in
full force and effect and are herein incorporated by reference. In the event of
any inconsistency between the provisions of this Agreement and the provisions of
the Existing Confidentiality Agreement, the provisions of this Agreement shall
control.

 

6. Injunctive Relief with Respect to Covenants; Forum, Venue and Jurisdiction.
Executive acknowledges and agrees that the covenants, obligations and agreements
of Executive contained in Section 5 and the Existing Confidentiality Agreement
relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants, obligations or agreements will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Executive agrees that the Company shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond or any other security) as a court of competent jurisdiction may deem
necessary or appropriate to restrain

 



--------------------------------------------------------------------------------

Executive from committing any violation of such covenants, obligations or
agreements. These injunctive remedies are cumulative and in addition to any
other rights and remedies the Company may have.

 

7. Waiver of Rights to Benefits and Payments Under Certain Benefit Plans. In
full and final consideration for the benefits and payments provided hereunder,
Executive hereby waives all of his rights and entitlements (contingent or
otherwise) to any and all benefits and payments (including without limitation
all accrued and vested benefits) under the MEMC Electronic Materials, Inc.
Supplemental Executive Pension Plan (1998 Restatement), the MEMC Electronic
Materials, Inc. Severance Plan for Senior Officers, the MEMC Electronic
Materials, Inc. 2001 Annual Incentive Plan and all predecessor and successor
plans thereto, unless such successor plan specifically provides benefits to
Executive.

 

8. Entire Agreement. This Agreement, the Existing Confidentiality Agreement and
the Stock Option Agreements constitute the entire agreement among the parties
hereto with respect to Executive’s employment and his right to compensation and
benefits, including without limitation severance or termination pay. All prior
correspondence and proposals (including, but not limited to, summaries of
proposed terms) and all prior promises, representations, understandings,
arrangements and agreements relating to such subject matter (including, but not
limited to, those made to or with Executive by any other Person and those
contained in any prior offer, employment, consulting or similar agreement
entered into by Executive and the Company or any predecessor thereto or
Affiliate thereof, including without limitation the Company’s Severance Plan for
Senior Officers) are merged herein and superseded hereby.

 

9. Miscellaneous.

 

(a) Binding Effect; Assignment. This Agreement shall be binding on and inure to
the benefit of the Company and its successors and permitted assigns. This
Agreement shall also be binding on and inure to the benefit of Executive and his
heirs, executors, administrators and legal representatives. This Agreement shall
not be assignable by any party hereto without the prior written consent of the
other parties hereto, except as provided pursuant to this Section 9(a). The
Company may effect such an assignment without prior written approval of
Executive upon the transfer of all or substantially all of its business and/or
assets (by whatever means).

 

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to
principles of conflicts of laws.

 

(c) Taxes. The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law.

 

(d) Amendments. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved by the
Board or a Person authorized thereby and is agreed to by Executive. No waiver by
any party hereto at any time of any breach by any other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 



--------------------------------------------------------------------------------

(e) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In addition, if any of the provisions of
Section 5 or the Existing Confidentiality Agreement is for any reason held by a
court to be excessively broad as to duration, geographical scope, activity,
subject matter or otherwise then such provision will be construed or judicially
modified so as to thereafter be limited or reduced to the extent required to be
enforceable in accordance with applicable law; it being understood and agreed
that the parties hereto regard such restrictions as reasonable and compatible
with their respective rights.

 

(f) Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if so mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

 

(A) If to the Company, to it at:

 

MEMC Electronic Materials, Inc.

501 Pearl Drive (City of O’Fallon)

P.O. Box 8

St. Peters, Missouri 63376

Attention: General Counsel

 

(B) if to Executive, to him at his residential address as currently on file with
the Company.

 

Copies of any notices or other communications given under this Agreement shall
also be given to:

 

Cleary, Gottlieb, Steen & Hamilton

One Liberty Plaza

New York, New York 10006

Attention: A. Richard Susko, Esq.

 

(g) Voluntary Agreement; No Conflicts. Executive hereby represents and warrants
to the Company that he is legally free to accept and perform his employment with
the Company, that he has no obligation to any other person or entity that would
affect or conflict with any of Executive’s obligations pursuant to such
employment, and that the complete performance of the obligations pursuant to
Executive’s employment will not violate any order or decree of any governmental
or judicial body or contract by which Executive is bound. The Company will not
request or require, and Executive agrees not to use, in the course of
Executive’s employment with the Company, any information obtained in Executive’s
employment with any previous employer to the extent that such use would violate
any contract by which Executive is bound or any decision, law, regulation, order
or decree of any governmental or judicial body.

 

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. A facsimile of a signature shall be deemed to be and have
the effect of an original signature.

 



--------------------------------------------------------------------------------

(i) Headings. The section and other headings contained in this Agreement are for
the convenience of the parties only and are not intended to be a part hereof or
to affect the meaning or interpretation hereof.

 

(j) Certain Definitions.

 

“Affiliate”: with respect to any Person, means any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with the first Person, including but not limited to a
Subsidiary of the first Person, a Person of which the first Person is a
Subsidiary, or another Subsidiary of a Person of which the first Person is also
a Subsidiary.

 

“Control”: with respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.

 

“Person”: any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Subsidiary”: with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing 50% or more of the combined voting
power of the outstanding voting stock or other ownership interests of such
corporation or other Person.

 

*    *    *    *    *    *

 

IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives and Executive has hereunto set his hand, in each case
effective as of the date first above written.

 

MEMC ELECTRONIC MATERIALS, INC.

By:   /s/    JOHN MARREN            

--------------------------------------------------------------------------------

Name:

  John Marren

Title:

  Chairman of the Board of Directors EXECUTIVE:     /s/    DAVID L. FLEISHER,
JR.            

--------------------------------------------------------------------------------

Name:

  David L. Fleisher, Jr.

 